Title: To George Washington from Major General Philip Schuyler, 19–20 June 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany June 19[–20]th 1776.

Whilst I was in Conference with the Oneida Indians who returned from Canada, I received a Letter from General Arnold and another from Dr Stringer Copy of one and Extract of the Other I do myself the Honor to inclose Your Excellency, and congratulate You on the Success of our Arms as Communicated by Dr Stringer. I could wish he had been more Explicit, That we have had the Advantage I believe admits of no Doubt as Capt. Livingston my Aid de Camp who is at Fort George informs me

that a Mr Hide was arrived who gives much the same Account. But adds that General Thompson had been on the Point of loosing his Batteaus, as a Party of the Enemy had been sent to seize them.
As soon as we had finished the Conference with the Indians I returned home intending immediately to have dispatched an Express with the Intelligence communicated as above, But I was so violently attacked by the Fever (and have been for three Days successively) that I could neither write nor dictate, nor hardly read Your Excellency’s Favor of the 16th which was then delivered Me.
The Return alluded to in mine of the 12th I had inclosed in that of the 11th & 12th of which I only sent You a Copy, General Wooster having taken Charge of the Original & which I hope is come to Hand.
Mr Deane whom I sent with the Message to invite the Indians to a Conference, is returned from Oneida from whence the Message & Belt were carryed on to the Other Tribes by a trusty Oneida.
The Batteaumen of three Batteaus who got off when the Others were stopped some Time ago upon the Mohawk River by the Committee of Tryon County, are returned they were not permitted to go further than Niagara. The Intelligence they bring is, That as soon as It was known there That Sir John Johnson was gone off, a Vessel With twenty five Barrels of Pork as much Flour, Some Sugar and Rum was dispatched to Oswegatchie; That the Commanding Officer declared that there were One Thousand Indians there, Chiefly of the Western Nations; That It was given out that Butler intended to hold a Conference at Oswego, & that they had Plenty of Provisions.
As these Batteaumen, if not Tories, were under the Influence of a Mr Ellis who is greatly suspected of being our Enemy, I do not give full Credit to what they say, Especially as to the Article of Provisions and the Number of Indians, for the Oneidas informed Mr Deane that all the six Nations were at Home Except a small Part of the Senecas.
I had already anticipated Your Excellencys Wish that I should purchase all the Goods I Could get at this Place and Its Vicinity, having Employed proper Persons the very Day I returned from Fort George. But the Difficulty we Labour under is want of hard

Money for some of the Merchants especially a Mr Blake, whom I have mentioned before would not sell a Good Assortment he had, Altho’ his Price was not disputed, And Altho, I had caused him to be informed that I had entreated Your Excellency to give order for the Payment of his Bill in hard Money If It could be got.
The Disorder I labour under greatly distresses me & has brought me very low, But my Presence is Judged both by my Colleagues & the Oneidas so Absolutely Necessary at the Ensuing Treaty, that I am resolved to be there And will go in a Close Carriage if I cannot Otherwise.
June 20th 8 oClock A.M. I could not proceed with my Letter of last Night as my Fever after an Absence of two Hours returned and has Continued until half an Hour ago, Since which I have received a Letter from Colo: Wynkoop inclosing Copy of One from Colo: Poor to him, Dated the 15th at St Johns, and advises that “Our Army are now on their Retreat out of Canada and as there is not Batteaus enough here to transport our Men & Baggage over the Lake, You will immediately send all the Boats that can be procured to St Johns, Pray Sir don’t fail, as a safe Retreat may depend upon It. You will likewise order the Shipping down and let them stop Nigh the Middle of Isle of Motte It being best for them to stop there, as the Navigation this Way of It is very Difficult.”
I have ordered all the Batteaus in Lake George to be Carryed to Tyonderoga that they might be ready to go to Skenesborough to take in the Militia of the Massachusetts Bay & Connecticut, whom I have desired to march to that Place, those of New Hampshire to Crown Point or Onion River, as should be deemed most Convenient for them. Those from this Colony I propose sending by Lake George. I find Myself under a Great Dilemma, If I send on the Batteaus the Militia Cannot move, but I do not conceive the Necessity of moving the Militia farther than Tyonderoga, If our Army is obliged to retreat, I shall therefore order the Batteaus to be forwarded unless General Sullivan advises otherwise whose Express left Fort George before Mr Lansing who brought me the above Letter and informs Me (as what he had from the Express) That General Thompson & Colo: Irvine are certainly taken Prisoners & that our People were obliged to retreat with the Loss of about One hundred &

twenty Men The Enemy being Considerably reinforced the Evening before the Attack.
Your Excellency will see by the inclosed Return that the Men at Fort George are inadequate in Point of Numbers to keep the Garrison in Case of an Attack, & Man the Batteaus of which there are some times twenty & upwards with five Men in Each at Once on the Lake Either going to or Coming from Tyonderoga, I shall therefore at all Events detain a Body of Militia there and at Tyonderoga, Altho’ the Order of Congress is, that they are to go into Canada, But as on the Preservation of these Posts the Safety of the Army in Canada does absolutely and immediately depend, I think I shall be justifyed in the Measure both with Your Excellency & the Congress.
Yesterday Mr Trumbull the Deputy Paymaster General received to the Amount of six thousand Dollars in Specie from the Colony of Connecticut, I have ordered It to be immediately forwarded to General Sullivan.
I thank Your Excellency for the Account of the Prize taken to the Eastward, and for the Account that It is possible some more are taken, I am ever happy to receive Such Accounts, as I make the most of them to keep up the Spirits of the People here which are really lowered much by the repeated misfortunes in Canada.
I have this Moment sent to the Committee to request that the Proportion of the Militia of this County which is four hundred and twenty five, may be immediately Collected, that I may send them to reinforce the Garrisons of Fort George and Tionderoga.
Colo: Wynkoop writes Me that he has sent on only three Companies of Van Schaicks to Canada Not being able by any Means to spare the Other.
Since my last Accounts from Fort George a Considerable Quantity of Provisions has been sent forward, I have desired Mr Livingston to write fully to Mr Trumbull on the Subject of Supplying the Army. No fat Cattle are Yet to be had, But if they were, we Cannot get them as We have not any money, And without immediate Payment none will sell Either in this or the adjacent Colonies.
Your Excellency will perceive by General Arnolds Letter that he had seized the Effects of the Tories in Montreal, this was in Consequence of a Querie of mine to the Commanding Officer in

Canada Whether such a Measure would not be necessary, giving at the same Time my Opinion that It was, & that these Persons ought to be secured & sent down here, Mr Lansing says that he has been informed that many of these Goods were sent to Sorrel where our Soldiers seized them as Plunder.
June 20th at Eleven o’Clock, This Moment the Officer whom General Sullivan sent Express has delivered Me the inclosed. Taking the whole together of what he & General Arnold write, I do not by any Means think the formers Resolution to keep post at Sorel a very E[l]igable One Especially when he is “Every Moment informed of the vast Number of the Enemy which have arrived” And altho’ he does not believe “that Great Numbers have arrived from England and all the Troops from Halifax” Yet “he apprehends their Numbers are very great” And as he has only 2533 Rank & File to oppose them & “Most of the Officers seem discouraged and of Course their Men.” But If Your Excellency should be in sentiment with Me that he ought to quit Sorel for a Place from whence there is a greater Prospect of securing a Retreat to such Part of Lake Champlain where the Enemy cannot follow, Yet I fear Your Orders will come too late. I should however conceive Myself inexcusable If I did not advise It: For the Safety of the Colonies depends in a Great Measure on the Safety of that Army & however disagreeable the Consequences may be of Evacuating Canada, they cannot ever be Equal to the Loss of our Army and with It the whole Country. General Sullivan in his Letter to me Confirms me that I am right in the Opinion I have given above, for he says “By the inclosed You will see our Situation, Our Enemies multiply upon our Hands and we have few to oppose them, I believe the whole Force intended for Canada is arrived with Burgoyne at their Head, I now think only of a Glorious Death or a Victory Obtained against Superior Numbers.”
Altho’ our Affairs are in such a disagreeable Situation, I do not by any Means despond And do believe that if our Army can retreat into Lake Champlain, That It will be impossible for the Enemy to reach as far South as Crown Point at least Not this Campaign and that they will never be able to penetrate into the Country. But if our Army is lost they will go where they please, in Spite of our Naval Force on the Lake which is by No Means an

Object of Much Importance, nor will be unless greatly encreased, which I shall do with all the Dispatch I am Capable of in My Low State of Health. I am Dr General Your Most Obedient Humble servant

Ph: Schuyler


Inclose the Substance of the Conference with the Indians returned from Canada.
P.S. Agreeable to Genl Schuyler’s Desire, who is now sick a Bed, I inclose Your Excellency Copy of his Letter of this Date to Genl Sullivan. from Your Excellency’s Most Obedt Humble servt


Richd Varick

Albany June 20. 1776

